          Case 1:19-cv-03331-MLB Document 77 Filed 08/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION




  James Derek Mize, Jonathan Daniel
  Gregg, individually and on behalf of
  S.M.-G

                          Plaintiff,                    CIVIL ACTION FILE

  vs.                                                   NO. 1:19-cv-3331-MLB

  Michael R. Pompeo, The U.S.
  Department of State,

                          Defendant.

                                       JUDGMENT

        This action having come before the court, Honorable Michael L Brown, United

States District Judge, for consideration of defendants’ Motions to Dismiss, and Plaintiffs’

Motion for Partial Summary Judgment and the court having ruled on said motions, it is

        Ordered and Adjudged that the Court declares S.M.-G. is a United States

citizen by birth pursuant to 8 U.S.C. § 1401(c) and directs the defendants to issue a

United States passport to S.M.-G.

        Dated at Atlanta, Georgia, this 27th day of August, 2020.

                                                        JAMES N. HATTEN
                                                        CLERK OF COURT

                                                  By:    s/D. Burkhalter
                                                          Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
August 27, 2020
James N. Hatten
Clerk of Court

By:     s/D. Burkhalter
        Deputy Clerk
